DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 18 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2022.
Claim Objections
Claim 6 is objected to because of the following informalities:  In lines 2 and 3 uses the term “plunger”, but at the beginning the line 2 uses the term “spring-biases plunger”. Even when the Office understands that both terms describe the same limitation, it is suggested to use one of them across the claims to avoid potential confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2003072093 A) in view of Herskovitz et al. (US 4265618 A) in further view of Baaske et al. (US 20150216638 A).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Conductor)][AltContent: ][AltContent: textbox (Extractor tool)][AltContent: arrow][AltContent: textbox (Applicator)][AltContent: textbox (End of the extractor tool)][AltContent: arrow][AltContent: textbox (Receiver)]
    PNG
    media_image1.png
    759
    375
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Proximal end)][AltContent: textbox (Distal end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tubular outer body of the Extractor tool )][AltContent: textbox (Applicator)][AltContent: textbox (Cavity)][AltContent: textbox (Conductor)]
    PNG
    media_image2.png
    522
    336
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Can be used as a gripping portion)][AltContent: arrow][AltContent: textbox (Adhesive)]
    PNG
    media_image3.png
    526
    314
    media_image3.png
    Greyscale

Regarding claim 1, Choi et al. discloses a system for extracting a broken fragment of a screw, the system including: 

an applicator having a receiver that receives an end of the extractor tool (10) (see annotated Fig. 2a and 4a above), the applicator also having a portion with a storage member (30-3 and 30-4) to store adhesive material composed of an adhesive and a curing agent (see Fig. 4a above and par. 27 lines 187-190 of the translation); 
wherein the extractor tool (10) is configured to contain an adhesive in the cavity at the distal end of the extractor tool (see annotated Fig. 5 above) and such that the adhesive can conform to and engage with the broken fragment of the screw.  
However, Choi et al. does not disclose that the screw is a dental abutment screw form a dental implant in a patient’s mouth, that the applicator has a heating element that converts electrical energy into heat, that the extractor tool contains thermoplastic adhesive, and that the applicator is configured to conduct heat from the heating element to the extractor tool and to the thermoplastic adhesive to melt the thermoplastic adhesive.


    PNG
    media_image4.png
    328
    511
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Circuit including the power source)]
    PNG
    media_image5.png
    326
    491
    media_image5.png
    Greyscale

Herskovitz teaches a syringe for injecting thermoplastic material for dental applications (see Fig. 1, 2 and 4 above), where the syringe contains an electrical heating section including a resistance heating wire (34 or 66) in the lower end of the syringe barrel (12) (see Fig. 2 and 4 above). The heated thermoplastic material is ejected through a needle (38 or 84), where the needle is made from a material having a high coefficient of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Choi, with the applicator with resistance heating wire of Herskovitz, in order for the heat of the applicator to help in the flowability of the adhesive conductor.
However, Choi/Herskovitz does not disclose that the system is for extracting a broken fragment of a dental abutment screw from a dental implant in a patient's mouth, a thermoplastic adhesive strong enough that when it melts can conform to and engage with the broken fragment of the dental abutment screw within the dental implant applicator is configured to conduct heat from the heating element to the extractor tool and to the thermoplastic adhesive to melt the thermoplastic adhesive. 
 Baaske et al. teaches an adhesive for dental use that it hardens with the aid of a supply of heat [0050]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermoplastic material of Choi/Herskovitz, with the thermoplastic adhesive that hardens with the aid of a supply of heat of Baaske, in order to accelerate the polymerization of the adhesive reducing the time of curing when it exits the applicator, in this way reduces the time of waiting before the adhesive is cured with the screw and ready to remove the screw. 
Regarding claim 2, Choi/Herskovitz/Baaske discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Choi discloses that the 
 Regarding claim 3, Choi/Herskovitz/Baaske discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Choi does not disclose that it further includes a time-controlled circuit configured to provide a predetermined level of electrical power to the heating element for a predetermined period of time upon activation by a user.
Herskovitz teaches that the syringe includes a circuit including a power source (see Fig. 4 above and col. 5, lines 33-42, where the element 56 is a micro switch and elements 62 and 64 are the power source) for the heating wire (66) that provides sufficient heat to maintain the entire length of the needle at the proper temperature at which the thermoplastic material can flow, that can be done after a short time after activating the heat wire (see col. 5, lines 1-16) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Choi/Herskovitz/Baaske, with the time-controlled circuit Herskovitz, in order to quickly turn on the heat wire, melting the thermoplastic material at the proper temperature in this way avoiding decomposing the thermoplastic material exposure to excessive temperature, and by quickly make available the melted thermoplastic material for immediate use, so that the user in this way can apply the material over the portion of the screw for its removal decreasing the waiting time. 
 Regarding claim 4, Choi/Herskovitz/Baaske discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where the system disclosed by Choi also includes a clamp member (30-3) in Fig. 2b and a fixing part (20-3b) for pressing the piston rod (30-1). A person skill in the art would concluded that the system needs a portion to keep the applicator and the extractor tool in place when the fixing part (20-3b) is rotated when pressing the piston rod (30-1). Therefore, it would be obvious to use the clamp member (30-3) as a handle for gripping the system while the rotation of the fixing part is performed.
However, Choi does not disclose that the extraction tool includes an insulating grip positioned around a proximal end of the tubular outer body. 
Herskovitz et al. teaches the upper portion of the barrel (12) and a handle (14) (see Fig. 1 and 2 above) that is thermally separated from the heating element (28) by a thermal insulating washer (33), in which the insulating washer is made of Teflon© or other heat-insulating material that can be used as a heat barrier between the heating element (28) and the syringe barrel (12), in this way the upper portion of the syringe in which the user can use as a gripping portion is thermally separated from the heating element (28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the proximal end of the tubular outer body of the extractor tool of Choi/Herskovitz/Baaske, with the insulating washer of Herskowitz, in order to prevent the heat generated by the heating element to heat the upper portion of the system, and as a consequence avoiding the clamp, that is in direct contact with the receiver of the applicator heats up to a point that can harm the user with the generated heat during it is used.  
Regarding claim 5, Choi/Herskovitz/Baaske discloses the claimed invention substantially as claimed, as set forth above for claim 1, and Choi further discloses that the extraction tool is narrow on the proximal end and expands radially on the distal end, the middle point between both ends forms a radial bend along its longitudinal length.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior arts of Choi, Herskovitz and Baaske do not disclose that applicator further includes a spring-biased plunger coupled to a collet, wherein depressing the plunger causes the collet to open for receiving or releasing the extractor tool, and wherein releasing the plunger causes the collet to close to secure the extractor tool to the applicator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772